Citation Nr: 1415202	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  07-17 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of colorectal cancer, status post abdominal perineal resection, to include as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to March 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). 

In a February 2014 Written Brief Presentation, the Veteran's representative raised the issues of entitlement to service connection for coronary artery disease or arteriosclerotic heart disease and Parkinson's disease, to include as secondary to in-service exposure to herbicides.  The representative also raised the matter whether the June 2011 rating decision denying entitlement to service connection for Parkinson's disease should be revised on the basis of clear and unmistakable error (CUE).  As these claims have not been adjudicated by the RO, the Board does not have jurisdiction over them, and they are again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides.

2.  Colorectal cancer was not present in service, was not manifested to a compensably disabling degree within the first year after the Veteran completed his active service, and is not shown to be related to service, to include as due to herbicide exposure. 


CONCLUSION OF LAW

Colorectal cancer was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's service connection claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's February 2006 and March 2006 letters, as well as the March 2011 letter provided after the initial adjudication of the claim on appeal in April 2006, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  After the notice letters were provided to the Veteran, the claim was readjudicated in a January 2014 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, service personnel records, post-service VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA examination in conjunction with the service connection claim on appeal in January 2014 to determine the nature and etiology of his colorectal cancer.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the medical examination obtained by VA in January 2014 was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in March 2011 and December 2013 and remanded for additional evidentiary development, to include obtaining any outstanding VA treatment records as well as affording the Veteran a VA examination.  The Board is cognizant that the RO was not able to obtain a hard copy of results of a colonoscopy procedure reportedly performed in 2002 at the Saginaw VA Medical Center.  In a March 2004 VA treatment note of record, a VA treatment provider simply noted that the Veteran had a colonoscopy previously in 2002 at the Saginaw VA Medical Center, commenting that test results were normal.  The Saginaw VA Medical Center clearly informed the RO in August 2007 that it did not have any 2002 colonoscopy test results.  The Veteran was advised by the Board that the colonoscopy results had not been associated with the record in the March 2011 remand.  Throughout the appeal period, he submitted many copies of the VA treatment records in his possession that referenced the colonoscopy as noted above.  Any further efforts to obtain the purported information would be futile.  Thus, the Board finds substantial compliance with the March 2011 and December 2013 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In September 2005 and January 2006, the Veteran submitted a claim of entitlement to service connection for residuals of colorectal cancer, status post abdominal perineal resection, to include as due to in-service exposure to herbicides.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Moreover, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  These disorders include Parkinson's disease, and ischemic heart disease including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e), 
75 Fed. Reg. 53,202 (Aug. 31, 2010).

Based on the Veteran's active duty service in the Republic of Vietnam, as documented in his service personnel records discussed below, he is presumed to have been exposed to herbicides.  Colorectal cancer is not among the list of diseases available on a presumptive basis in situations where a veteran was exposed to herbicides during active duty service.  38 C.F.R. § 3.309(e).  In a Notice published in the Federal Register in May 2003, VA determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for gastrointestinal tract tumors (including stomach, colon, rectal, and pancreatic cancers.  See 68 Fed. Reg. 27,630 - 27,641 (May 20, 2003).  This does not, however, preclude the Veteran from establishing service connection for colorectal cancer on direct basis, to include as due to exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records are void of any complaints, findings, or treatment for colorectal cancer.  The Veteran's November 1980 service retirement examination report and January 1981 Medical Board examination report each revealed normal clinical evaluation of the anus and rectum. 

Service personnel records revealed the Veteran was stationed in Thailand in August 1966.  The Veteran was also noted to have counterinsurgency experience from August 1966 to August 1967 in Vietnam.  The Veteran's DD Form 214s indicated that his military occupational specialty was Fire Protection Specialist then Fire Protection Supervisor.  He was noted to be awarded the Armed Forces Expeditionary Medal, Air Medal, Vietnam Service Medical, and Vietnam Campaign Medal.  

In March 2006, National Personnel Records Center reported that it was unable to determine whether or not the Veteran had in-country service in Vietnam and supplied the Veteran's service personnel records to assist VA in making a determination.  The evidence of record does not definitively establish that the Veteran set foot in Vietnam during active service.  However, there is an explicit notation that the Veteran had "counterinsurgency experience from August 1966 to August 1967 in Vietnam" in his service personnel records.  Resolving doubt in the Veteran's favor for the purposes of adjudicating this matter, the Board finds, as noted above, that he had duty in the Republic of Vietnam during service,

Post-service private and VA treatment records dated from 2005 to 2012 first showed treatment for colon cancer in February 2005.  The Veteran submitted multiple types of treatise and internet evidence concerning diverticular disease being confused with colon cancer; causes, risk factors, growth rates, and staging of colorectal cancer; benefits of screening for colorectal cancer; recommended screening protocol; and herbicide exposure in East Asia. 

In his May 2007 substantive appeal, the Veteran asserted that he was assigned to an air rescue recovery unit while stationed in Thailand.  He reported that the primary mission of the unit was the rescue and recovery of downed aircrews in Vietnam, Cambodia, and Laos, noting that his unit flew many missions in and out of Vietnam.  

In light of the cumulative record discussed above, clear post-service diagnosis of colorectal cancer that began in February 2005, and assertions of a causal relationship between the claimed disorder and events during active service, a VA medical opinion was obtained in order to clarify the etiology of the Veteran's claimed colorectal cancer on appeal.  

In a January 2014 VA examination report, the examiner, a VA physician, noted a review of the Veteran's electronic file, as well as VA treatment records, listing a diagnosis of adenocarcinoma of the rectum that began in February 2005.  After examining the Veteran and reviewing the Veteran's electronic file, as well as VA treatment records, the examiner opined that the adenocarcinoma of the rectum was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  In the cited rationale, the examiner highlighted that the Veteran was not seen for, nor treated for, colorectal cancer while on active duty military service or immediately after discharge.  It was noted that the Veteran was diagnosed with colorectal cancer in 2005, 24 years after discharge.  The examiner indicated that the medical evidence was against military service or herbicide exposure during service causing colorectal cancer.  Thereafter, the examiner provided a lengthy discussion of the epidemiology of colorectal cancer, citing to findings from a medical journal.  It was indicated that colorectal cancer accounted for over nine percent of all cancer incidence, was the third most common cancer worldwide, affected men and women almost equally, and was mainly a disease of developed countries with a Western culture.  The examiner noted that the likelihood of colorectal cancer diagnosis increases after the age of 40, rising sharply after age 50. It was indicated that risk factors for colorectal cancer included high fat diet, physical inactivity, excess body weight, smoking, regular consumption of alcohol, having inflammatory bowel disease, and having a family history of colorectal cancer or a predisposing illness.  The examiner reiterated that the Veteran's colorectal cancer was "less likely than not" related to active duty military service or to herbicide exposure.

In February 2014, the Veteran's representative argued that the Veteran was exposed to and ingested arsenic from Agent Blue during service.  The representative cited to several internet sites containing medical treatise information concerning arsenic exposure.  The representative commented that exposure to arsenic in drinking water was known to increase risks of skin, bladder, lung, liver, colon, and kidney cancer.

Service connection for residuals of colorectal cancer is not warranted.  As an initial matter, there is no factual basis in the record that the claimed condition was incurred during service, or manifested as a chronic disease within a year thereafter, or for several years after his discharge from service in 1981.  Available service treatment records do not reflect findings of colorectal cancer at military service discharge.  

Post-service medical evidence of record first showed findings of colorectal cancer in 2005, more than three decades after the Veteran's separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record clearly reflects that colorectal cancer was not manifested to a compensably disabling degree within the first year after the Veteran completed his active service in 1981.  

The post-service medical evidence of record clearly showed findings of colorectal cancer.  In addition, as the Veteran served in Vietnam, his exposure to herbicides is presumed.  However, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's colorectal cancer and his active military service, and neither the Veteran nor his representative has identified or alluded to the existence of any such opinion.  In fact, the VA examiner in January 2014 specifically opined that the Veteran's colorectal cancer was "less likely than not" related to active duty military service or to herbicide exposure.  The examiner provided a complete rationale for the stated opinions, citing to a detailed review of the evidence of record and current medical literature on these matters.  

As such, the Board considers this medical opinion to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any medical opinion that directly contradicts the January 2014 VA physician's conclusions.

The Veteran and his representative has also submitted numerous internet articles and medical treatises on multiple topics, including diverticular disease being confused with colon cancer; causes, risk factors, growth rates, and staging of colorectal cancer; benefits of screening for colorectal cancer; recommended screening protocol; herbicide exposure in East Asia; colon cancer mortality related to arsenic exposure; arsenic exposure in the workplace; and exposure to arsenic in drinking water.  However, medical articles or treatises can provide support to a claim, but that they must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships to be of probative value.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  The articles and treatises of record do not discuss the specific circumstances of the Veteran's colorectal cancer in any manner, let alone whether it was etiologically related to events during his active military service.  In addition, these articles and treatises have never been commented on in any form by a medical professional.  As such, these articles are not sufficient probative evidence to show that the Veteran's colorectal cancer was casually related to service.

The only evidence of record which relates the Veteran's colorectal cancer to his active military service is the statements made by the Veteran and his representative.  However, the statements from the Veteran and his representative are not competent evidence sufficient to show that the colorectal cancer is related to his active military service.  Evidence of the etiology of the Veteran's colorectal cancer requires medical diagnosis based on diagnostic testing, which the Veteran and his representative are not trained to perform.  See Jandreau v. Nicholson, 492 F.3d at 1377 (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the United States Court of Appeals for Veterans Claims).  The Veteran's statements are competent evidence as to observable symptomatology, including rectal bleeding.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the statements that the Veteran's colorectal cancer was incurred during or as a result of service draw medical conclusions which the Veteran and his representative not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's colorectal cancer falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

Accordingly, service connection for residuals of colorectal cancer, status post abdominal perineal resection, to include as due to in-service exposure to herbicides, is not warranted.  The evidence of record simply does not establish either on a direct or presumptive basis that the Veteran's colorectal cancer was caused by his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of colorectal cancer, status post abdominal perineal resection, to include as due to in-service exposure to herbicides, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


